FILED
                             NOT FOR PUBLICATION                             MAR 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SAMIR HANNA,                                      No. 09-73676

               Petitioner,                        Agency No. A078-031-602

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Samir Hanna, a native and citizen of Egypt, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition

for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Hanna fails to address, and therefore has waived any

challenge to, the BIA’s dispositive determination that he failed to establish due

diligence to warrant equitable tolling of the filing deadline for his untimely motion

to reopen. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

      In light of this disposition, we do not reach Hanna’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-73676